Exhibit 10.36

RESIGNATION SETTLEMENT

This Resignation Settlement (this “Agreement”), effective as of December 31,
2010 (“Effective Date”), is executed by BIOVEST INTERNATIONAL, INC. (“Company”),
a Delaware Corporation, and ALAN M. PEARCE, (“Pearce”), residing at 13766 E.
Yucca Street, Scottsdale, AZ, 85259, to record their following agreement:

1.    Retirement from Employment.  It is hereby agreed by and between Company
and Pearce that Pearce has notified Company of his voluntary retirement from his
position as CFO of Company and from employment with the Company effective
December 31, 2010, and the parties hereto acknowledge and agree that this
Agreement shall resolve and govern any and all issues which may have arisen
and/or concerning matters which took place during the course of Pearce’s
employment by Company.

2.        Settlement.    Company shall issue to Pearce on December 31, 2010 a
final paycheck for employment through December 31, 2010 at his regular base pay
and benefits together with any salary benefits held in arrears pursuant to
Company’s payroll practices. In settlement of all claims including but not
limited to claims under or arising out of the Employment Agreement, Company
shall issue to Pearce fifty-six thousand (56,000) shares of restricted common
stock of the Company, which shall be delivered to Pearce within five (5) days of
the Effective Date of this Agreement. The restricted shares of the Company’s
common stock shall be restricted as to resale in accordance with the provisions
of the Securities Act of 1933, with an issuance date of January 1, 2011. Pearce
acknowledges that he has full knowledge of the Company and its risks and that
independent auditors for the Company have issued an opinion as of September 30,
2010 with regard to the ability of the Company to continue as a going concern
and recognizes when the restricted shares become available for resale in
accordance with the provisions of the Securities Act of 1933 the value and
marketability of said shares may be substantially diminished.

3.        Covenant Not To Compete.  Pearce hereby covenants and agrees that he
will not engage in any activity, become employed by or otherwise act or provide
services for or on behalf of any entity or individual engaged in the same or
substantially similar business as the Company for a period of one year from the
Effective Date of this Agreement and Pearce further agrees that he will not
engage in any activity, become employed by or otherwise act or provide services
for or on behalf of any entity that is developing a cancer vaccine or a
treatment for autoimmune disease for a period of five years from the Effective
Date.

4.      Confidentiality.  Pearce acknowledges that he and Accentia entered into
a Confidentiality Agreement (“CA”) dated July 23, 2008, which CA is made
expressly applicable to all Confidential Information of the Company, and the
provisions of the CA are not changed or superseded by this Agreement and that
the CA is binding and enforceable in accordance with its terms notwithstanding
this Agreement. Pearce agrees that all matters learned through his employment or
as a result of his association with the Company, including without limitations
matters related to the Company or its business or financial dealings are
Confidential Information under the CA and shall be held by Pearce in strict
confidence. Company and Pearce agrees that

 

1



--------------------------------------------------------------------------------

the terms of this Agreement are strictly confidential and that they shall not,
except to the extent required to enforce its terms, by court order or by
applicable law, disclose its terms to any individual or entity. The Company or
Pearce may, however, disclose the terms of this Agreement to their respective
attorneys, accountants and tax preparers. Pearce acknowledges that the Company
will be required to file an 8-K announcing his retirement as CFO of the Company
and/or file other periodic reports with the SEC which may require the Company to
disclose the terms of and/or attach a copy of this agreement.

5.        Legal Matters. The validity, enforcement, construction, and
interpretation of this Agreement are governed by the laws of the State of
Florida and the federal laws of the United States of America, excluding the laws
of those jurisdictions pertaining to resolution of conflicts with laws of other
jurisdictions.

6.        Waiver; Modification; Severability; Survival. A waiver, discharge,
amendment, or modification of this Agreement will be valid and effective only if
evidenced by a writing that is signed by or on behalf of both Pearce and
Company. Whenever possible, each provision of this Agreement should be construed
and interpreted so that it is valid and enforceable under applicable law. If a
court determines that a provision of this Agreement is unenforceable, that
provision will be deemed separable from the remaining provisions of this
Agreement and will not affect the validity, interpretation, or effect of the
other provisions of this Agreement or the application of that provision to other
circumstances to which it is enforceable.

7.        Counterparts; Effective Date.  The parties may execute this Agreement
by facsimile and in counterparts. Each executed counterpart of this Agreement
will constitute an original document, and all executed counterparts, together,
will constitute the same agreement. This Agreement will become effective, as of
its stated date of execution, when both Pearce and Company sign it.

8.        General Release. Pearce hereby releases and forever discharges the
Company, its present owners, stockholders, agents, directors, officers,
employees, affiliates, predecessors, successors, attorneys, lessors, lessees,
licensors and licensees (collectively referred to as “Releasees”) from any and
all charges, complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, rights, demands, losses,
debts, expenses, and attorney fees and costs of any nature whatsoever, known or
unknown, with regard to any transaction or event occurring in connection with
Pearce’s employment with the Company and the voluntary termination of that
employment from the beginning of time through the Effective Date of this
Agreement. Pearce agrees and understands that this release includes, but is not
limited to, any causes of action or claims for unlawful employment
discrimination arising under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 2000 et. seq., as amended, the Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et. seq., the Rehabilitation Act of 1973, 29 U.S.C. § 701 et.
seq., the Age Discrimination in Employment Act of 1967, as amended 29 U.S.C. §
621 et. seq., and all other federal or state laws and statutes or common law
claims arising out of, or relating to his employment with the Company, or the
termination thereof, or with regard to any other transactions or events
occurring prior to the date of this Agreement. This includes, without
limitations, any claims relating to or arising out of Pearce’s prior

 

2



--------------------------------------------------------------------------------

Employment Agreement with Accentia and/or the Company (including without
limitation any claims regarding vacation, severance, expense reimbursement,
personal injury, stress or mental anguish or employment compensation of any
type) and including without limitation any claim or causes of action for return
of principal or losses of use of money with regard to any funds directly or
indirectly invested in the Company or for any claims arising out of
misrepresentation, fraud or securities fraud. Nothing in this Agreement shall
effect or in any way impair Pearce’s right to purchase shares of stock of the
Company through the exercise of stock options and/or warrants issued by Company
to Pearce during his employment in accordance with the terms of said option
grants and/or warrants. Pearce further agrees that he will not file, commence,
prosecute or participate in any charge, claim or lawsuit against the Company or
any of the Releasees based on or arising from the matters released herein
provide the settlement shares are delivered to Pearce promptly in accordance
with paragraph 2 above. It is expressly agreed and understood that the release
contained herein is a GENERAL RELEASE.

Company hereby releases and forever discharges Pearce from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, rights, demands, losses,
debts, expenses, and attorney fees and costs of any nature whatsoever, known or
unknown, including without limitation with regard to any transaction or event
occurring in connection with Pearce’s employment with the Company and the
voluntary termination of that employment on the date of this Agreement. This
includes, without limitations, any claims relating to or arising out of
Company’s prior Employment Agreement with the Pearce, as well as Pearce’s right
to purchase any shares of stock of the Company, including without limitation any
claim for misrepresentation, fraud or securities fraud. It is expressly agreed
and understood that the release contained herein is a GENERAL RELEASE.

9.        Company Stock and Options.  Company agrees to immediately provide
instructions to Pearce for the removal of all restrictions on shares of its
common stock issued to Pearce prior to the date of this Agreement and, promptly
upon written request from Pearce or his brokers pursuant to said instructions to
facilitate the removal of said restrictions.

Company agrees that Pearce’s termination on the Effective Date of this Agreement
shall constitute Qualified Retirement under the provisions of the Company’s
Equity Incentive Plans pursuant to which Pearce has been granted options to
purchase stock and as a consequence of such Qualified Retirement Pearce shall be
entitled to vesting and exercise rights under all options as specified in the
Qualified retirement provisions under the applicable Employee Stock Option Plan.

Company agrees that to the extent Pearce exercises options during a time for
which shares are subject to lock-up and escrow pursuant to the terms of
Company’s Plan of Reorganization Company shall promptly release said shares to
Pearce upon the full satisfaction of all applicable conditions of such
applicable lock-up.

Company agrees if it decides at any time during the twelve-month period
following the Effective Date of this Agreement that in accordance with the
provisions of the Company’s Equity Incentive Plans the Company will grant option
holders a replacement option if qualifying owned

 

3



--------------------------------------------------------------------------------

shares are used to exercise options then Pearce will be granted under the same
terms and conditions as granted to other option holders the right to receive
replacement options should Pearce decide to use qualifying owned shares to
exercise his options. To the extent the Company decides to allow for the
provision of replacement options to option holders using qualifying stock to
exercise their stock options Company agrees to notify Pearce in writing within
three days of such decision.

10.        Complete Agreement.  The headings of the sections of this Agreement
are solely for convenient reference and neither constitutes a part of this
Agreement nor impact in any manner its meaning, interpretation, or effect. This
Agreement records the entire understanding of Pearce and Company with respect to
the terms of this Agreement and the restrictions stated in it and supersedes any
previous or contemporaneous agreement, representation, or understanding, oral or
written, by either of them.

The foregoing Separation Settlement is executed as of the date first above
written.

 

BIOVEST INTERNATIONAL, INC. By:      

/s/ Samuel S. Duffey

Name:   Samuel S. Duffey, Esq. Title:   President   324 S. Hyde Park Ave. Suite
350   Tampa, Florida 33606   Telephone: (813) 864-2554   Telecopy: (813)
258-6912

ALAN M. PEARCE

/s/ Alan M. Pearce

Address:     13766 E. Yucca Street   Scottsdale, AZ 85259

Telephone:       (480) 656-9592

 

4